          Case 7:19-cv-00270 Document 14 Filed on 10/04/19 in TXSD Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
                              Plaintiff,             §
                                                     §
v.                                                   §          CASE NO. 7:19-CV-270
                                                     §
30.00 ACRES OF LAND, MORE OR LESS,                   §
SITUATE IN HIDALGO COUNTY,                           §
STATE OF TEXAS; AND ALEIDA                           §
FLORES aka ALEIDA GARCIA,                            §
                                                     §
                            Defendants.              §


                           JOINT DISCOVERY/CASE MANAGEMENT
                                  PLAN UNDER F.R.C.P. 26(f)


     1.     State when and in what manner the parties conferred as required by Rule 26(f),
            and identify the counsel and/or parties who participated in the conference.

            Pursuant to Rule 26(f) Federal Rules of Civil Procedure Assistant United States Attorney
            Hilda M. García Concepcion and Erin Thorn Vela, attorney for defendant/landowner
            Aleida Flores (“LO Flores”), first conferred on September 5, 2019.

            Attorneys García Concepcion and Thorn Vela, along with Efren Olivares and Emma
            Hilbert, additional attorneys for LO Flores, also conferred on September 30, 2019.

     2.     State whether each party represents that it has made the initial disclosures required
            by FRCP 26(a). If not, describe the arrangements that have been made to complete
            such disclosures.

            Parties will provide initial disclosures pursuant to Rule 26(a)(1)(A) prior to October 16,
            2019, pursuant to Rule 26(a)(1)(C).

     3.     List by case number and court any cases related to this one that are pending in any
            state or federal court and describe how they are related.

             Southern District of Texas, McAllen Division:

             7:19-cv-234 with Judge Alvarez – Right of Entry and Site Assessment for same
                  project, adjacent parcel of land.
                                               Page 1 of 11
                                Joint Discovery/Case Management Plan
      Case 7:19-cv-00270 Document 14 Filed on 10/04/19 in TXSD Page 2 of 11




         7:19-cv-254 with Judge Alvarez – Right of Entry and Site Assessment for same
              project, nearly adjacent parcel of land.

4.     Briefly describe what this case is about.

       This is a civil action brought by the United States of America under the power of eminent
       domain through a Declaration of Taking at the request of the Secretary of the Department
       of Homeland Security, through the Acquisition Program Manager, Wall Program
       Management Office, U.S. Border Patrol Program Management Office Directorate, U.S.
       Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for
       the taking of a temporary assignable easement beginning on the date possession is granted
       to the United States and ending 12 months later, consisting of the right of the United States,
       its agents, contractors, and assigns to enter in, on, over and across the land described in
       Schedule C of the Declaration of Taking to survey, make borings, and conduct other
       investigatory work needed to plan the proposed construction of border infrastructure.

5.     Specify the allegation of federal jurisdiction.

       Plaintiff alleges the Court has subject matter jurisdiction over this action pursuant to 28
       U.S.C. §1358.

6.     Name the parties who disagree with the jurisdictional allegations and state their
       reasons.

       None.

7.     List anticipated additional parties that should be included, when they can be added,
       and by which parties desires their inclusion.

       None.

8.     List anticipated interventions.

       None.

9.     Describe any class-action issues.

       None.

10.    Describe the discovery plan proposed by the parties, including:

       A. What changes should be made in the timing, form or requirement
           for disclosures under Rule 26(a)?
           None.
                                            Page 2 of 11
                             Joint Discovery/Case Management Plan
Case 7:19-cv-00270 Document 14 Filed on 10/04/19 in TXSD Page 3 of 11




 B. When and to whom the plaintiff anticipates it may send interrogatories?
     Pursuant to Fed. R. Civ. P. 26(b)(1), Plaintiff objects to the use of interrogatories in
     this condemnation action because they exceed the scope of discovery. Interrogatories
     are not proportional to the needs of this condemnation case considering the amount in
     controversy and the importance of the discovery in resolving the issues.

     The position of the government regarding justification for the valuation of the
     temporary non-exclusive easement acquired in this case is as follows:

     The sole issue in this condemnation case is whether a nonexclusive temporary
     easement to survey and assess a portion of Defendant’s 30 acres (identified as Tract
     RGV-MCS-1200) creates any just compensation. Compensation for temporary
     easements is based on the market rental value of the affected area “for the term of the
     temporary easement, adjusted as appropriate for the rights of use, if any, reserved to
     the     landowner.” Uniform     Appraisal     Standards       for    Federal      Land
     Acquisitions 4.6.5.1.2; See Kimball Laundry Co. v. United States, 338 U.S. 1, 6-7
     (1949).

     The easement acquired has no effect on the market rental value of the land encumbered
     based on the purpose of the easement, its location in relation to the boundary lines of
     the larger parcel, and its minimal intrusiveness. The acquired easement does not
     interfere with the land’s current use – which mostly appears to be vacant land, nor does
     it interfere with any use or enjoyment of the land by the landowner.

     Overall the acquired easement is minimally intrusive given that contractors will be on
     the parent tract for short periods of time and not consistently for the easement’s 12
     month term. The government is required to compensate the landowner for the loss it
     suffered for the easement’s 12 month term; however, this value is nominal given the
     nature of the easement acquired and its minimal impact on the parent tract. U.S. v.
     Michoud Indus. Facilities, 322 F.2d 698, 708 (5th Cir. 1963).

     Furthermore, any claim for damages to the Defendant’s property resulting from the
     government’s access would be addressed in a separate cause of action. Any fee
     acquisition of Defendant’s property that may later be sought would also be addressed
     in a separate cause of action.

     Additionally, the sole defense to a condemnation action is that the United States lacks
     authority for the taking. United States v. 162.20 Acres of Land, More or Less, Situated
     in Clay Cty., State of Miss., 639 F.2d 299, 303 (5th Cir. 1981) cert. denied 454 U.S.
     828 (1981). The sole issue remaining after litigation of any challenge to the right to
     take is valuation. After Fed. R. Civ. P. 26(b)(1) was amended to rely on the common-
     sense concept of proportionality Chief Justice John Roberts wrote in the 2015 Year-
     End Report on the Federal Judiciary that “the pretrial process must provide parties
     with efficient access to what is needed to prove a claim or defense, but eliminate
     unnecessary or wasteful discovery.”


                                     Page 3 of 11
                      Joint Discovery/Case Management Plan
Case 7:19-cv-00270 Document 14 Filed on 10/04/19 in TXSD Page 4 of 11



      If the Court allows interrogatories in this condemnation action for a nonexclusive
      temporary easement for a right of entry then Plaintiff anticipates sending
      interrogatories to the landowner(s).

C. When and to whom the defendant anticipates it may send interrogatories?
    Defendants anticipate sending interrogatories to Loren Flossman (Acquisition Program
    Manager, Wall Program Management Office, U.S. Border Patrol Program Management
    Office Directorate, U.S. Border Patrol, U.S. Customs and Border Protection,
    Department of Homeland Security), as well as potentially any other individuals
    involved in determination of Plaintiff’s estimate of just compensation for Defendant’s
    property.


    Mr. Flossman’s was the only declaration submitted by Plaintiff, and includes
    declarant’s sworn statement that he has personal knowledge of the government’s
    estimate of just compensation for the easement sought on Defendant’s property. Mr.
    Flossman stated he “caused to be deposited in the Registry of the Court” the sum of
    $100, “[t]he amount estimated to be just compensation for the taking.” (Dkt. No. 2;
    “Schedule F”, Dkt. 2-1). Defendant seeks to send interrogatories to Mr. Flossman on
    the limited issue of valuation of the 12-month easement.

D. Of whom and by when the plaintiff anticipates taking oral depositions?

    Pursuant to Fed. R. Civ. P. 26(b)(1), Plaintiff objects to the use of depositions in this
    condemnation action because they exceed the scope of discovery. Depositions are not
    proportional to the needs of this condemnation case considering the amount in
    controversy and the importance of the discovery in resolving the issues.

    The position of the government regarding justification for the valuation of the temporary
    non-exclusive easement acquired in this case is as follows:

    The sole issue in this condemnation case is whether a nonexclusive temporary easement
    to survey and assess a portion of Defendant’s 30 acres (identified as Tract RGV-MCS-
    1112) creates any just compensation. Compensation for temporary easements is based on
    the market rental value of the affected area “for the term of the temporary easement,
    adjusted as appropriate for the rights of use, if any, reserved to the landowner.” Uniform
    Appraisal Standards for Federal Land Acquisitions 4.6.5.1.2; See Kimball Laundry Co.
    v. United States, 338 U.S. 1, 6-7 (1949).

    The easement acquired has no effect on the market rental value of the land encumbered
    based on the purpose of the easement, its location in relation to the boundary lines of the
    larger parcel, and its minimal intrusiveness. The acquired easement does not interfere
    with the land’s current use – which appears to be vacant land, nor does it interfere with
    any use or enjoyment of the land by the landowner.

    Overall the acquired easement is minimally intrusive given that contractors will be on the
    parent tract for short periods of time and not consistently for the easement’s 12 month
                                      Page 4 of 11
                       Joint Discovery/Case Management Plan
Case 7:19-cv-00270 Document 14 Filed on 10/04/19 in TXSD Page 5 of 11



   term. The government is required to compensate the landowner for the loss it suffered
   for the easement’s 12 month term; however, this value is nominal given the nature of the
   easement acquired and its minimal impact on the parent tract. U.S. v. Michoud Indus.
   Facilities, 322 F.2d 698, 708 (5th Cir. 1963).

   Furthermore, any claim for damages to the Defendant’s property resulting from the
   government’s access would be addressed in a separate cause of action. Any fee
   acquisition of Defendant’s property that may later be sought would also be addressed in
   a separate cause of action.

   Additionally, the sole defense to a condemnation action is that the United States lacks
   authority for the taking. United States v. 162.20 Acres of Land, More or Less, Situated in
   Clay Cty., State of Miss., 639 F.2d 299, 303 (5th Cir. 1981) cert. denied 454 U.S. 828
   (1981). The sole issue remaining after litigation of any challenge to the right to take is
   valuation. After Fed. R. Civ. P. 26(b)(1) was amended to rely on the common-sense
   concept of proportionality Chief Justice John Roberts wrote in the 2015 Year-End
   Report on the Federal Judiciary that “the pretrial process must provide parties with
   efficient access to what is needed to prove a claim or defense, but eliminate unnecessary
   or wasteful discovery.”

   If the Court allows depositions in this condemnation action for a nonexclusive
   temporary easement for a right of entry then Plaintiff anticipates deposing the
   landowner.

 E. Of whom and by when the defendant anticipates taking oral depositions?
   Defendant anticipates taking the oral deposition of Loren Flossman, Acquisition
   Program Manager for the property in this case, who submitted a declaration attesting to
   his personal knowledge of the government’s estimate of just compensation for the
   easement sought by Plaintiff. Defendant also seeks to take the deposition of any other
   individual involved in determining the government’s estimate of just compensation.


   Mr. Flossman submitted the only declaration in this case, which includes declarant’s
   sworn statement attesting he has personal knowledge of the government’s estimate of
   just compensation for the easement sought on Defendant’s property. Mr. Flossman
   stated he “caused to be deposited in the Registry of the Court” the sum of $100, “[t]he
   amount estimated to be just compensation for the taking.” (Dkt. No. 2; “Schedule F”,
   Dkt. 2-1). Defendant seeks to depose Mr. Flossman on the limited issue of valuation of
   this 12-month easement.


 F. When the plaintiff (or the party with the burden of proof on an issue) will be
     able to designate experts and provide the reports required by Rule 26(a)(2)(B),
     and when the opposing party will be able to designate responsive experts and
     provide their reports?

     Parties do not anticipate expert designations will be necessary in this right of
     entry case.
                                     Page 5 of 11
                      Joint Discovery/Case Management Plan
      Case 7:19-cv-00270 Document 14 Filed on 10/04/19 in TXSD Page 6 of 11




       G. List expert depositions the plaintiff (or the party with the burden of proof on
            an issue) anticipates taking and their anticipated completion date. See Rule
            26(a)(2)(B) (expert report)?

            Parties do not anticipate that expert depositions will be necessary in this right
            of entry case.

       H. List expert depositions the opposing party anticipates taking and their
            anticipated completion date. See Rule 26(a)(2)(B) (expert report)?
            Parties do not anticipate that expert depositions will be necessary in this right of
            entry case.

       I.   All other matters raised in Rule 26(f).

            Not Applicable.

11.    If the parties have not agreed on a part of the discovery plan, describe the separate
       views and proposals of each party.

       Plaintiff does not believe any discovery is needed in a condemnation action for a
       nonexclusive temporary right of entry.

       Defendant believes limited discovery is necessary to determine valuation of a 12-month
       fully assignable right of entry easement encumbering 30 acres.


12.    Specify the discovery beyond initial disclosures that has been undertaken to date.

       Because defendant only recently retained counsel and a notice of appearance was first
       entered only on September 2, 2019, no discovery has yet been undertaken.

13.    State the date the planned discovery can reasonably be completed.

       If the Court grants discovery, parties anticipate that discovery can be reasonably completed
       in 120 days.

14.    Describe the possibilities for a prompt settlement or resolution of the case that were
       discussed in your Rule 26(f) meeting.

       The parties have been unable to resolve the case; however, both parties agree to continue
       to explore options for settling this matter prior to a trial on the merits.

15.    Describe what each party has done or agreed to do to bring about a prompt
       resolution.

                                            Page 6 of 11
                              Joint Discovery/Case Management Plan
      Case 7:19-cv-00270 Document 14 Filed on 10/04/19 in TXSD Page 7 of 11



       Prior to filing suit, on or about February 11, 2019, Defendants were sent correspondence
       from the United States Army Corps of Engineers (USACE) requesting written permission
       to temporarily access the Defendants’ land for a period of eighteen (18) months to conduct
       a survey, environmental assessment, appraisal, and related work to assess the Defendants’
       land for possible acquisition in support of U.S. Customs and Border Protection’s
       construction of 2018 border infrastructure. A Right of Entry and Site Assessment and
       exhibit map of the Defendant’s land was included.

       On March 12, 2019, USACE and CBP met with Aleida Flores (Tract MCS-1200).

       On April 2, 2019, USACE and United States Customs & Border Patrol (CPB) mailed a
       second letter requesting ROE-SE.

       On April 12, 2019, USACE and CPB met with Velma Flores, Aleida Flores and Veronica
       Flores at Velma Flores’ home where they informed that they would not sign the ROE-SE.

       On May 6, 2019 United States Attorney’s Office (USAO), represented by Attorney Hilda
       M. Garcia-Concepción, sent ROE-SE letter.

       On May 22, 2019, AUSA Hilda M. Garcia-Concepción, AUSA, met with land owners
       Veronica Mendoza and Aleida Flores at Velma Flores’ home to discuss the request for
       right of entry and process, but negotiations were not possible. Mrs. Aleida Flores
       authorized Mrs. Mendoza to speak on her behalf. Land Owners requested meeting with
       the design manager.

       On June 5, 2019, AUSA Garcia-Concepcion conferred with Mrs. Mendoza, designated
       speaker for Mrs. Flores, and expressed the design plans were still not completed and that
       the survey and exploration was needed to be able to complete the plans, determine the
       design and location, if any, and then later be able to hold a meeting with the project
       manager to further discuss design and any possible actual taking. Negotiations were not
       possible.

       On July 2, 2019, USAO spoke with Mrs. Mendoza and explained that the wall location
       and design was not something that was yet determined and could not be determined until
       the survey was performed. Negotiations were not possible.

       On July 12, 2019, Garcia-Concepcion talked to Mendoza and explained the Complaint and
       Declaration of Taking for Right of Entry would need to be filed.

16.    From the attorneys' discussion with the client, state the alternative dispute resolution
       techniques that are reasonably suitable, and state when such a technique may be
       effectively used in this case.

       The parties do not think alternative dispute resolution is applicable.



                                            Page 7 of 11
                             Joint Discovery/Case Management Plan
      Case 7:19-cv-00270 Document 14 Filed on 10/04/19 in TXSD Page 8 of 11



17.     Magistrate judges may now hear jury and non−jury trials. Indicate the parties' joint
        position on a trial before a magistrate judge.

        The Parties do not agree to a trial before a magistrate judge.

18.     State whether a jury demand has been made and if it was made on time.

        Plaintiff makes no demand for a jury trial.

        On October 3, 2019, Defendant made a timely demand for a jury trial in her answer.

19.     Specify the number of hours it will take to present the evidence in this case.

        The evidence in this case could be presented in less than one day.

20.     List pending motions that could be ruled on at the initial pretrial and scheduling
        conference.

        None.

21.     List other motions pending.

        None.

22.     Indicate other matters peculiar to this case, including discovery that deserve the
        special attention of the court at the conference.

        The United States anticipates filing a Motion for Possession.

23.     Certify that all parties have filed Disclosure of Interested Parties as directed in the
        Order for Conference and Disclosure of Interested Parties, listing the date of filing
        for the original and any amendments.

        Plaintiff filed a Disclosure of Interested Parties with the Court on August 19, 2019, and
        Defendant filed her Disclosure of Interested Parties with the Court on September 9, 2019.

  24.     List the names, bar numbers, addresses, and telephone numbers of all counsel.

        COUNSEL FOR PLAINTIFF:
        HILDA M. GARCIA CONCEPCION
        Assistant United States Attorney
        Southern District of Texas No.3399716
        Puerto Rico Bar No. 15494
        1701 W. Bus. Highway 83, Suite 600
        McAllen, TX 78501
        Telephone: (956) 618-8004
                                             Page 8 of 11
                              Joint Discovery/Case Management Plan
Case 7:19-cv-00270 Document 14 Filed on 10/04/19 in TXSD Page 9 of 11



 Facsimile: (956) 618-8016
 E-mail: Hilda.Garcia.Concepcion@usdoj.gov
 Attorney-In-Charge for Plaintiff

 COUNSEL FOR DEFENDANT:

 RICARDO A. GARZA
 Texas State Bar No. 24109912
 Southern District of Texas No. 3336127
 1017 West Hackberry Avenue
 Alamo, Texas 78516
 Telephone (956) 787-8171 ext. 122
 ricky@texascivilrightsproject.org
 Attorney for Defendant

 EFRÉN C. OLIVARES
 Texas State Bar No. 24065844
 Southern District of Texas No. 1015826
 1017 West Hackberry Avenue
 Alamo, Texas 78516
 Telephone (956) 787-8171 ext. 121
 efren@texascivilrightsproject.org
 Attorney-in-Charge

 EMMA HILBERT
 State Bar No. 24107808
 Southern District of Texas No. 2942270
 1405 Montopolis Dr.
 Austin, TX 78741
 Telephone (512) 474-5073 ext. 105
 emma@texascivilrightsproject.org
 Attorney for Defendant

 ERIN THORN VELA
 State Bar No. 24093261
 Southern District of Texas No. 2744303
 1017 West Hackberry Avenue
 Alamo, Texas 78516
 Telephone (956) 787-8171 ext. 127
 erin@texascivilrightsproject.org




                                    Page 9 of 11
                      Joint Discovery/Case Management Plan
      Case 7:19-cv-00270 Document 14 Filed on 10/04/19 in TXSD Page 10 of 11


                                                         FOR PLAINTIFF:
FOR DEFENDANT:
                                                         RYAN K. PATRICK
ALEIDA FLORES                                            United States Attorney
                                                         Southern District of Texas

By:    __s/ Ricardo A. Garza___________        By:       s/ Hilda M. Garcia Concepcion____
        RICARDO A. GARZA                                 HILDA M. GARCIA CONCEPCION
        Texas State Bar No. 24109912                     Assistant United States Attorney
        Southern District of Texas No. 3336127           Southern District of Texas No.3399716
        1017 West Hackberry Avenue                       Puerto Rico Bar No. 15494
        Alamo, Texas 78516                               1701 W. Bus. Highway 83, Suite 600
        Telephone (956) 787-8171 ext. 122                McAllen, TX 78501
        ricky@texascivilrightsproject.org                Telephone: (956) 618-8004
        Attorney for Defendant                           Facsimile: (956) 618-8016
                                                         E-mail: Hilda.Garcia.Concepcion@usdoj.gov
        and                                              Attorney-In-Charge for Plaintiff

        EFRÉN C. OLIVARES
        Texas State Bar No. 24065844
        Southern District of Texas No. 1015826
        1017 West Hackberry Avenue
        Alamo, Texas 78516
        Telephone (956) 787-8171 ext. 121
        efren@texascivilrightsproject.org
        Attorney-in-Charge

        and

        EMMA HILBERT
        State Bar No. 24107808
        Southern District of Texas No. 2942270
        1405 Montopolis Dr.
        Austin, TX 78741
        Telephone (512) 474-5073 ext. 105
        emma@texascivilrightsproject.org
        Attorney for Defendant

        and

        ERIN THORN VELA
        State Bar No. 24093261
        Southern District of Texas No. 2744303
        1017 West Hackberry Avenue
        Alamo, Texas 78516
        Telephone (956) 787-8171 ext. 127
        erin@texascivilrightsproject.org

                                         Page 10 of 11
                           Joint Discovery/Case Management Plan
    Case 7:19-cv-00270 Document 14 Filed on 10/04/19 in TXSD Page 11 of 11



                                CERTIFICATE OF SERVICE

       I, Hilda M. Garcia-Concepción, Assistant United States Attorney for the Southern District

of Texas, do hereby certify that on October 4, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system and sent a copy via ECF to the following counsel:

Ricardo A. Garza (email: ricky@texascivilrightsproject.org), Efren C. Olivares (email:

efren@texascivilrightsproject.org), Emma Hilbert (email: emma@texasciviltightsproject.org) and

Erin Thorn (email: erin@texascivilrightsproject.org).



                                             By:    __ s/ Hilda M. Garcia Concepcion ____
                                                    HILDA M. GARCIA CONCEPCION
                                                    Assistant United States Attorney




                                          Page 11 of 11
                            Joint Discovery/Case Management Plan
